DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the After Final Remarks filed on 06/17/2022.
Claims 1, 3-6, 8-11 and 13-15 are currently pending and have been examined. 
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN105867407A) in view of Achtelik (US 20200043352 A1). 

Regarding claim 1, Lin teaches a flight control method of an Unmanned Aerial Vehicle (UAV), comprising: 
determining by a flight controller, a flight track of the UAV (Paragraph 12: control the UAV
according to the location information of the UAV and the preset route, i.e., flight track; Paragraph 33: the control module is configured to control the drone to be located on the preset route according to the location information of the drone and the preset route; Paragraph 51: The control module may be a flight controller; See Claim 5: "collecting location information of the drone … preset route"); 
receiving by the flight controller, a remote control signal sent by a remote control apparatus which is operated manually (Paragraph 12: The invention can control the flight of the drone by the push of the joystick after inputting the relevant parameters of the preset route according to the operator's needs; The operator can freely control the drone to move back and forth on the preset route; Paragraph 42: the user can control the operation of the drone in the smart route mode by operating the [lever] of the remote controller; See Claim 5: "receiving a control instruction"); 
converting by the flight controller, the remote control signal into a flight controlled quantity of the UAV (Paragraph 43: when the user operates the [lever] of the remote controller, the flight speed of the drone along the route may be proportional to the inclination angle of the [lever]; See at least Paragraph 42, 43); 
generating by the flight controller, a flight adjustment controlled quantity of the UAV according to a current location, the flight track and the flight controlled quantity, of the UAV (See Claim 5: "controlling the drone to be located on the preset route according to location information of the drone and the preset route"); and 
executing by the flight controller, a flight mission according to an action indicated by the flight adjustment controlled quantity, as to enable the UAV to run on the flight track (See Claim 5: "controlling the drone to be located on the preset route according to location information of the drone and the preset route");

Lin does not teach wherein the flight controlled quantity comprises a pitching flight controlled quantity and a transverse flight controlled quantity, and generating by the flight controller, the flight adjustment controlled quantity of the UAV according to the current location, the flight track and the flight controlled quantity, of the UAV comprises: when the transverse flight controlled quantity is zero, determining by the flight controller, a transverse adjustment controlled quantity according to the current location of the UAV and the flight track; and generating by the flight controller, a flight adjustment controlled quantity according to the pitching flight controlled quantity and the transverse adjustment controlled quantity, the flight adjustment controlled quantity comprising a flight speed magnitude and a flight direction. However, Achtelik teaches on UAV avoiding obstacles, comprising:

wherein the flight controlled quantity comprises a pitching flight controlled quantity (The flight controller 110 may further include an inertial measurement unit (IMU) circuit and a compass circuit. The IMU allows a calibration of the UAV 100 regarding a predefined plane in a coordinate system. The IMU allows to determine the roll and pitch angle of the UAV with respect to the gravity vector (e.g. from planet earth). [0035]) and a transverse flight controlled quantity (The compass circuit may include a global positioning circuit (GPS) for determining the position of the UAV in a coordinate system, e.g. a coordinate system of the sensor 120. If a compass circuit is available, it also allows to determine the absolute yaw (or heading) angle of the UAV 100. However, any other suitable component for navigation of the UAV, e.g. for determining a position, a flight velocity, a flight direction, and the like may be implemented into the flight controller 110 or may be coupled to the flight controller 110 if desired. [0035]), and generating by the flight controller, the flight adjustment controlled quantity of the UAV according to the current location, the flight track and the flight controlled quantity (Further, the obstacle avoidance controller may be configured to receive a first signal representing a first 3D-movement vector of the unmanned aerial vehicle; the first 3D-movement vector includes a first 3D-direction and a first 3D-velocity. The first 3D-movement vector may define the flight path or a part of the flight path of the UAV based on manual control (e.g. user stick control) or automated control (e.g. target following control or GPS waypoint control, and the like). [0044]), of the UAV comprises:
when the transverse flight controlled quantity is zero (See Fig. 5, the flight path is a straight line between 504a and 504e. The initial flight path does not deviate left or right, so there is no transverse control initially planned), determining by the flight controller, a transverse adjustment controlled quantity according to the current location of the UAV and the flight track (The obstacle position data may be used to alter a flight path of the UAV during flight controlled by the UAV itself. Therefore, the UAV may immediately react on, for example, moving obstacles or obstacles that are not considered in the original flight path of the UAV [0043]… The first 3D-movement vector may define the flight path or a part of the flight path of the UAV based on manual control (e.g. user stick control) or automated control (e.g. target following control or GPS waypoint control, and the like)… The second 3D-movement vector may define an altered flight path or a part of an altered flight path of the UAV [0044]. Examiner clarifies that Achtelik adjusts the flight path of the UAV according to obstacles located in front of the UAV. Fig. 5 shows how the UAV’s flight path may be adjusted by controlling the UAV to move to the side of the obstacle, using transverse control); and
generating by the flight controller, a flight adjustment controlled quantity according to the pitching flight controlled quantity and the transverse adjustment controlled quantity, the flight adjustment controlled quantity comprising a flight speed magnitude and a flight direction (Further, the obstacle avoidance controller may be configured to receive a first signal representing a first 3D-movement vector of the unmanned aerial vehicle; the first 3D-movement vector includes a first 3D-direction and a first 3D-velocity. [0044] Examiner interprets a 3D-movement vector to include movement in vertical and planar directions, which would comprise pitching and transverse control.).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Lin by implementing the flight control and obstacle avoidance taught by Achtelik. One of ordinary skill in the art would have been motivated to make this modification in order to correct UAV control to stay on or as close to a desired flight path, while ensuring an efficient travel time (see [0002] of Achtelik).

Claim 6 is rejected under the same rationale as claim 1, because the claim recites nearly identical subject matter, but for additional generic computer components, namely, a processor, and a computer readable storage. These components are recited at a high level of generality, and do not impose meaningful limits on the claimed invention. 

Claim 11 is rejected under the same rationale as claim 1, because the claim recites nearly identical subject matter. 

Regarding claim 3, Lin teaches the method as claimed in claim 1, but fails to explicitly teach: controlling by the flight controller, the UAV to execute the flight mission along the flight track according to an action indicated by the pitching flight controlled quantity; a flight adjustment controlled quantity comprising a flight speed magnitude and a flight direction, and executing the flight mission according to the action indicated by the flight adjustment controlled quantity, as to enable the UAV to run on the flight track, comprising flying to the flight track according to the flight speed magnitude and the flight direction. However, Achtelik teaches on UAV avoiding obstacles, comprising:

controlling by the flight controller, the UAV to execute the flight mission along the flight track according to an action indicated by the pitching flight controlled quantity (The flight controller 110 may further include an inertial measurement unit (IMU) circuit and a compass circuit. The IMU allows a calibration of the UAV 100 regarding a predefined plane in a coordinate system. The IMU allows to determine the roll and pitch angle of the UAV with respect to the gravity vector (e.g. from planet earth) [0035]… Based on the state information (e.g. including position, attitude) from the flight controller 110, the coordinates of the obstacles are transformed into a fixed coordinate system, in which the collision avoidance (CA) algorithm creates a map of obstacles. From this map of obstacles, the CA algorithm computes a feasible, collision free, path for the UAV 100, as described in more detail below. [0037]).

a flight adjustment controlled quantity comprising a flight speed magnitude and a flight direction, and the flight controlled quantity comprising a pitching flight controlled quantity (Further, the obstacle avoidance controller may be configured to receive a first signal representing a first 3D-movement vector of the unmanned aerial vehicle; the first 3D-movement vector includes a first 3D-direction and a first 3D-velocity. [0044] Examiner interprets a 3D-movement vector to include movement in the vertical direction, which would comprise pitching control.);
executing by the flight controller, the flight mission according to the action indicated by the flight adjustment controlled quantity, as to enable the UAV to run on the flight track comprises: flying to the flight track according to the flight speed magnitude and the flight direction (Further, the obstacle avoidance controller may be configured to receive a first signal representing a first 3D-movement vector of the unmanned aerial vehicle; the first 3D-movement vector includes a first 3D-direction and a first 3D-velocity. [0044]).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Lin by implementing the flight control and obstacle avoidance taught by Achtelik. One of ordinary skill in the art would have been motivated to make this modification in order to correct UAV control to stay on or as close to a desired flight path, while ensuring an efficient travel time (see [0002] of Achtelik).

Claim 8 is rejected under the same rationale as claim 3, because the claim recites nearly identical subject matter, but for additional generic computer components, namely, a processor, and a computer readable storage. These components are recited at a high level of generality, and do not impose meaningful limits on the claimed invention. 

Claim 13 is rejected under the same rationale as claim 3, because the claim recites nearly identical subject matter.

Regarding claim 4, Lin teaches the method as claimed in claim 1, but fails to explicitly teach: the flight controlled quantity comprises a pitching flight controlled quantity and a transverse flight controlled quantity, and the method further comprises: when both the pitching flight controlled quantity and the transverse flight controlled quantity are zero, judging by the flight controller whether the UAV is located on the flight track; when a judging result is that the UAV is located on the flight track, controlling by the flight controller, the UAV to hover over the flight track; and when the judging result is that the UAV is not located on the flight track, controlling by the flight controller, the UAV to fly to the flight track, and hovering over the flight track. However, Achtelik teaches on UAV avoiding obstacles, comprising:

wherein the flight controlled quantity comprises a pitching flight controlled quantity (The flight controller 110 may further include an inertial measurement unit (IMU) circuit and a compass circuit. The IMU allows a calibration of the UAV 100 regarding a predefined plane in a coordinate system. The IMU allows to determine the roll and pitch angle of the UAV with respect to the gravity vector (e.g. from planet earth). [0035]) and a transverse flight controlled quantity ((The compass circuit may include a global positioning circuit (GPS) for determining the position of the UAV in a coordinate system, e.g. a coordinate system of the sensor 120. If a compass circuit is available, it also allows to determine the absolute yaw (or heading) angle of the UAV 100. However, any other suitable component for navigation of the UAV, e.g. for determining a position, a flight velocity, a flight direction, and the like may be implemented into the flight controller 110 or may be coupled to the flight controller 110 if desired. [0035])), and the method further comprises: 
when both the pitching flight controlled quantity and the transverse flight controlled quantity are zero, judging by the flight controller whether the UAV is located on the flight track (Based on the state information (e.g. including position, attitude) from the flight controller 110, the coordinates of the obstacles are transformed into a fixed coordinate system, in which the collision avoidance (CA) algorithm creates a map of obstacles. From this map of obstacles, the CA algorithm computes a feasible, collision free, path for the UAV 100 [0037]… Obstacle detection or a flight direction 340 may also be applicable when the UAV 100 is hovering, that is to remain in a predefined position in a coordinate system. [0060] Examiner clarifies that the location of the UAV is tracked at all times and the flight path is determined based on the UAV and its environment so even when the UAV is hovering with no pitching or transverse control, its location and flight path would be known); 
when a judging result is that the UAV is located on the flight track, controlling by the flight controller, the UAV to hover over the flight track (Obstacle detection or a flight direction 340 may also be applicable when the UAV 100 is hovering, that is to remain in a predefined position in a coordinate system. [0060]);
and when the judging result is that the UAV is not located on the flight track, controlling by the flight controller, the UAV to fly to the flight track, and hovering over the flight track (The obstacle position data may be used to alter a flight path of the UAV during flight controlled by the UAV itself. Therefore, the UAV may immediately react on, for example, moving obstacles or obstacles that are not considered in the original flight path of the UAV [0043]… The first 3D-movement vector may define the flight path or a part of the flight path of the UAV based on manual control (e.g. user stick control) or automated control (e.g. target following control or GPS waypoint control, and the like)… The second 3D-movement vector may define an altered flight path or a part of an altered flight path of the UAV [0044]… Obstacle detection or a flight direction 340 may also be applicable when the UAV 100 is hovering, that is to remain in a predefined position in a coordinate system. [0060] Examiner clarifies that the UAV is controlled to return to the flight path when avoiding obstacles; when it returns to the flight path, that may comprise hovering as noted in [0060] of Achtelik).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Lin by implementing the flight control and hovering taught by Achtelik. One of ordinary skill in the art would have been motivated to make this modification in order to correct UAV control to stay on or as close to a desired flight path, while ensuring an efficient travel time (see [0002] of Achtelik).

Claim 9 is rejected under the same rationale as claim 4, because the claim recites nearly identical subject matter, but for additional generic computer components, namely, a processor, and a computer readable storage. These components are recited at a high level of generality, and do not impose meaningful limits on the claimed invention.

Claim 14 is rejected under the same rationale as claim 4, because the claim recites nearly identical subject matter.

Regarding claim 5, Lin teaches the method as claimed in claim 1, but fails to explicitly disclose: determining by the flight controller, a distance between the current location of the UAV and the flight track; and controlling by the flight controller to fly to the flight track according to a route indicated by the distance. However, Achtelik teaches on UAV avoiding obstacles, comprising:

determining by the flight controller, a distance between the current location of a UAV and an associated flight track (The at least one sensor used for obstacle detection (i.e. for monitoring the environment of the UAV and detecting one or more obstacles in the environment) may be an optical sensor, a sonar, a radar, or any other suitable type of sensor. The at least one sensor used for obstacle detection may be configured to detect a distance from the UAV 100 to an obstacle. The at least one sensor used for obstacle detection may be configured to detect a pointing direction from the UAV 100 to an obstacle. [0053] Examiner notes that the distance between the UAV and the obstacle would be the same as distance between the UAV and the flight track because the obstacle is on the flight track. See, Fig. 5 Obstacle 402 and UAV Location 500f);
	and controlling by the flight controller, the UAV to fly to the flight track according to a route indicated by the distance (In FIGS. 4A to 4I, a flight of an unstaffed aircraft along a flight direction as symbolized by an arrow 100m is illustrated. As shown in FIG. 4A, the unstaffed aircraft 100 (i.e. an UAV) is intended to fly in a straight direction symbolized in FIG. 4A by a straight arrow 100m. When the unstaffed aircraft detects an obstacle 402 in the flight direction and when the unstaffed aircraft approaches the obstacle, the unstaffed aircraft decreases its velocity while approaching the obstacle, as illustrated in FIG. 4B and FIG. 4C. As soon as the unstaffed aircraft reaches a predefined minimum distance from the obstacle 402, as shown in FIG. 4D, the unstaffed aircraft 100 starts to fly around the obstacle 402, e.g. always keeping the obstacle 402 in the visual field of its obstacle detection sensor (which is, for example, oriented in flight direction of the unstaffed aircraft). This change of the initial flight route continues, as illustrated in FIG. 4E, FIG. 4F, and FIG. 4G), until the unstaffed aircraft 100 determines that no collision with the obstacle is possible any more in case the unstaffed aircraft 100 returns to the initial flight direction. Then, the unstaffed aircraft 100 will step-by-step return to the initial flight route, as illustrated in FIG. 4H and FIG. 4I. [0070]).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Lin by implementing the flight control and obstacle avoidance taught by Achtelik. One of ordinary skill in the art would have been motivated to make this modification in order to correct UAV control to stay on or as close to a desired flight path, while ensuring an efficient travel time (see [0002] of Achtelik).

Claim 10 is rejected under the same rationale as claim 5, because the claim recites nearly identical subject matter, but for additional generic computer components, namely, a processor, and a computer readable storage. These components are recited at a high level of generality, and do not impose meaningful limits on the claimed invention.

Claim 15 is rejected under the same rationale as claim 5, because the claim recites nearly identical subject matter.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 8-11 and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Michini (US 9618940 B1) teaches on a UAV descending vertically to a rooftop below and correcting the flight path of the UAV, along a horizontal direction, to maintain optimal visual odometry of the rooftop.
Sekelsky (US 20170110015 A1) teaches on a UAS has moved to far to the left of the flight path and could correct the position of the UAS accordingly.
Qyhorn (US 20180357909 A1) teaches on methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for sending a flight plan for execution by a drone, where the flight plan is adapted to a flight controller of the drone. Receiving flight data from the drone while the drone is executing the flight plan. Determining a modification to the flight plan based on the flight data received from the drone. Sending the modification to the flight plan to the drone while the drone is executing the flight plan, such that the drone executes the flight plan as modified by the modification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. HEINS/Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666